ORDER

FARNAN, District Judge.
Prior Report: 882 F.Supp. 1446.
The application of defendant Francis Boulton, by and through his legal counsel, for withdrawal of the Court’s Order on partial summary judgment dated March 31, 1995, and Memorandum Opinion on said Order dated April 13,1995, having been considered, there being good cause so to do, and there being no objection to the withdrawal of said Order and Memorandum by plaintiff in the above-captioned action,
IT IS HEREBY ORDERED this 17 day of May, 1995, that the Order of this Court dated March 31, 1995, and the Memorandum Opinion of this Court dated April 13,1995, in this case be and hereby are withdrawn.
IT IS FURTHER ORDERED that the Clerk shall withdraw said Order and Memorandum Opinion from the records of this case.